NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                     JAN 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICENTE A. ALVAREZ,                             No. 18-56019

                Plaintiff-Appellant,            D.C. No. 3:16-cv-01302-CAB-NLS

 v.
                                                MEMORANDUM*
S. KO, M.D.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      California state prisoner Vicente A. Alvarez appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004). We affirm.

      The district court properly granted summary judgment because Alvarez

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to Alvarez’s complaints of chest pain. See id. at 1057-60 (a

prison official is deliberately indifferent only if he or she knows of and disregards

an excessive risk to inmate health; medical malpractice, negligence, or a difference

of opinion concerning the course of treatment does not amount to deliberate

indifference); id. at 1058 (to prevail on a medical deliberate indifference claim

“involving choices between alternative courses of treatment, a prisoner must show

that the chosen course of treatment was medically unacceptable under the

circumstances, and was chosen in conscious disregard of an excessive risk to [the

prisoner’s] health” (citation and internal quotation marks omitted)).

      We reject as meritless Alvarez’s contention that the magistrate judge made

improper credibility determinations.

      AFFIRMED.




                                          2                                    18-56019